       Case 3:20-cv-00157-BSM-BD Document 2 Filed 06/08/20 Page 1 of 2



                   IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS
                            NORTHERN DIVISION

KATHERINE R. WARREN                                                          PETITIONER
ADC #714772

V.                         CASE NO. 3:20-CV-157-BSM-BD

BRADLEY, Warden,
McPherson Unit,
Arkansas Department of Correction                                          RESPONDENT

                                          ORDER

       Petitioner Katherine R. Warren is serving a sentence in the Arkansas Department

of Correction (ADC) after pleading guilty in Desha County Circuit Court to first-degree

murder. 1 In the petition, Ms. Warren claims that she was “incompetent” at the time of the

murder. (Doc. No. 1 at pp. 5-6) For relief, she requests a mental health evaluation and an

opportunity to explain in more detail what happened. (Doc. No. 1 at p. 6)

       First, Ms. Warren has not filed a motion to proceed in forma pauperis or paid the

$5.00 filing fee. If she wishes to pursue this petition, Ms. Warren must file a request to

proceed in forma pauperis, along with a certificate that complies with the requirements in

28 U.S.C. § 1915(a)(2) or pay the $5.00 filing fee within 30 days of this order. Otherwise,

her petition will be dismissed. 2 See Local Rule 5.5(c)(2) and the Federal Rules of Civil


1
 A docket search on CourtConnect indicates Ms. Warren entered a guilty plea in Desha
County Circuit Court, although a copy of the judgment is not available. See Arkansas
Judiciary Website, Docket Search, http://caseinfor.aoc.arkansas.gov; State v. Warren,
21ACR-15-56, Plea (Feb. 27, 2017).
2
 Ms. Warren filed a prior petition for writ of habeas corpus that the Court dismissed for
failure comply with the Court’s order to pay the filing fee or file a request to proceed in
       Case 3:20-cv-00157-BSM-BD Document 2 Filed 06/08/20 Page 2 of 2



Procedure. The Clerk is directed to send Ms. Warren an application to proceed in forma

pauperis, along with a copy of this order.

       Second, Ms. Warren’s habeas corpus petition does not claim that she is in custody

in violation of the United States Constitution or federal law. As written, the petition does

not state a valid claim for federal habeas corpus relief. See 28 U.S.C. §2254(a). 3 Ms.

Warren can pursue a federal petition for writ of habeas corpus if she files an amended

petition within 30 days that complies with 28 U.S.C. §2254. Specifically, she must state

how her current custody violates the Constitution or laws of the United States.

       IT IS SO ORDERED, this 8th day of June, 2020.



                                             ___________________________________
                                             UNITED STATES MAGISTRATE JUDGE




forma pauperis. Order Dismissing Petition without Prejudice, Warren v. Bradley, 1:19-
CV-117-BSM (March 20, 2020).
3
 Ms. Warren filed her petition for writ of habeas corpus using the form for a prisoner
who seeks a writ of habeas corpus under 28 U.S.C. §2241. The Clerk, however, correctly
docketed the petition as one being brought under 28 U.S.C. §2254, which is applicable to
prisoners, like Ms. Warren, who are seeking relief from a state-court judgment.

                                               2
